            Case 1:19-cv-00683-RP Document 4 Filed 10/03/19 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

GRACIELA DEL CARMEN ROMERO,                          §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §                   1:19-CV-683-RP
                                                     §
JOAQUIN LEVYA and P.S.O.B., INC. d/b/a               §
PACIFIC STAR RESTAURANT & OYSTER                     §
BAR,                                                 §
                                                     §
                Defendants.                          §

                                                ORDER

        On July 3, 2019, Plaintiff Graciela Del Carmen Romero (“Romero”) filed her complaint in

this action. (Dkt. 1). The Court issued a summons for Defendants Joaquin Levya and P.S.O.B., Inc.

d/b/a Pacific Star Restaurant & Oyster Bar (collectively, “Defendants”) on July 8, 2019. (Dkt. 3). To

date, there is no indication that Romero has served Defendants with the complaint and summons.

“If a defendant is not served within 90 days after the complaint is filed, the court—on motion or on

its own after notice to the plaintiff—must dismiss the action without prejudice against that

defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m). More than 90

days have passed since Romero filed her complaint.

        IT IS ORDERED that Romero shall show cause, in writing, on or before October 11,

2019, as to why her claims against Defendants should not be dismissed for failure to timely serve

them. Failure to do so may result in the dismissal of this action. See Fed R. Civ. P 4(m); Fed. R. Civ.

P. 41(b) (action may be dismissed for want of prosecution or failure to comply with court order);

Larson v. Scott, 157 F.3d 1030, 1031 (5th Cir. 1998) (district court has authority to dismiss case for

want of prosecution or failure to comply with court order).

        SIGNED on October 3, 2019.


                                              _____________________________________
                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE
